Mr. Justice Magruder, dissenting: I concur in the views expressed by Judge Taft referred to in the opinion and found in Voight v. Baltimore and Ohio Southwestern Railway Co. 79 Fed. Rep. 561. In that case it is held, and to my mind conclusively demonstrated, that, “while a railroad company is under no obligation to carry an express messenger as such, yet, when under a contract with the express company it does carry him, it is discharging its function as a common carrier of persons, and he does not lose his rights and character as a passenger because he travels in a special car provided by the railroad company;” and that “a contract, whereby a passenger on a railroad train agrees not to hold the railroad company liable for injury to him caused by the negligence of the company or its servants, is void as against public policy, and this rule applies to an express messenger carried by a railroad company in a special car under a contract with the express company.”